UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6082


WILLIE WORLEY, JR.,

                Plaintiff - Appellant,

          v.

DANNY STANLEY, Sign Plant       Manager;    TOMMY   MAY,    Assistant
Plant Manager; MR. PEARSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-ct-03175-FL)


Submitted:   April 20, 2012                    Decided:      May 25, 2012


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Worley, Jr., Appellant Pro Se.           Lisa       Yvette Harper,
Assistant  Attorney General,  Raleigh,         North       Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie D. Worley, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Worley v. Stanley, No. 5:09-ct-03175-FL (E.D.N.C. Jan.

4, 2012).      We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented    in   the    materials

before   the   court   and   argument     would   not     aid   the   decisional

process.

                                                                        AFFIRMED




                                      2